DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim (s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Min et al. (US 2007/0132063 hereinafter Min).
Regarding claim 1,  Min discloses, in Fig.1A a thin film capacitor (140) comprising: a capacitive insulating film (115);  5a first metal film (130) formed on one surface of the capacitive insulating film (bottom surface of 115); and a second metal film (120) formed on other surface of the capacitive insulating film and made of a metal material different from that of the first metal film (120 can be made of platinum while 130 is made of copper), 10wherein the thin film capacitor has an opening penetrating the capacitive 

Regarding claim 3, Min discloses wherein a third size (see opening within 115) of a part of the opening that penetrates the capacitive insulating film (115) is smaller than the first size (see opening within 130).  
Regarding claim 5, Min discloses 15wherein the opening is filled with an insulating material (see opening part of 130 filled with insulative material 135:Fig.1A).

  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min, as applied to claim 1 above, in view of Oyamada et al. (US 2016/0262260 A1).

Regarding claim 2, Min fails to specifically disclose wherein a ratio of the capacitive area where the capacitive insulating film is sandwiched between the first and second metal films in a plan view to a sum of the capacitive 25area and a non-capacitive area where the capacitive WASHIZU & ASSOCIATES (TDK18093US)27 insulating film is not present or the capacitive insulating film is not sandwiched between the first and second metal films in a plan view is set to 80% or less.

Oyamayda discloses a ratio of the capacitive area where the capacitive insulating film is sandwiched between the first and second metal films in a plan view to a sum of the capacitive 25area and a non-capacitive area where the capacitive WASHIZU & ASSOCIATES (TDK18093US)27 insulating film is not present or the capacitive insulating film is not sandwiched between the first and second metal films in a plan view is set to 80% or less (ratio of both thin film capacitors 7  together is less than 50%  of the printed circuit board 1 ;Fig.1)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Oyamada to modify the printed circuit board and thin film capacitor to provide more space for other embedded through hole connections and electronic components to perform complex operations.
	


Claim (s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min in view of Salama et al. (US 2008/0142253 A1 hereinafter Salama).
Regarding claim 6, Min discloses, in Fig.1A,  a circuit board (101) in which a thin film capacitor (14)  is embedded, wherein the thin film capacitor comprises:  20a capacitive insulating film (115); a first metal film (130)  formed on one surface of the capacitive insulating film; and a second metal film (120) formed on other surface of the capacitive insulating film and made of a metal material 25different from that of the first metal film ( 130 is copper while 120 is platinum or nickel), WASHIZU & ASSOCIATES (TDK18093US)28 wherein the thin film capacitor has an opening (opening going through 140)  penetrating the capacitive insulating film (see opening going through 115) , first metal film (130), and second metal film (120), wherein the second metal film is thicker than the first 5metal film ( 120 may be 15 microns while 130 may be 10 microns), wherein a first size of a part of the opening that penetrates the first metal film is larger than a second size of a part of the opening that penetrates the second metal film ( see opening within 130 larger than opening within 120), and 10wherein the circuit board includes a via conductor (110). 
	Min fails to disclose the via conductor passes through the opening without contacting the first and second metal films.
	Salama discloses a via conductor (126 and 120:Fig.11) passes through the opening (see opening within 104,108 and 110) without contacting the first and second metal films (104 and 108;Fig.11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Salama to modify the opening and via of Min in order to provide a separate isolated connection from the top surface to the bottom surface of the printed circuit board to create electronic circuits to perform complex circuit operations.

 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
Regarding claim 4, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the third size is smaller than a fourth size of a part of the opening that penetrates the second metal film at the boundary of the capacitive insulating film.  " in combination with the remaining limitations of the claim 1 and claim 3. 
 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
 


 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PETE T LEE/Primary Examiner, Art Unit 2848